Citation Nr: 0205069	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs benefits based on service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States and was not eligible for VA 
benefits.  The appellant filed a notice of disagreement in 
April 1999, and after issuance of a statement of the case in 
May 1999, the substantive appeal was received in July 1999.

The appellant testified before the undersigned Board Member 
in Newark, New Jersey, in May 2000.  A copy of the transcript 
of that hearing is of record.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.

2. The US Army Reserve Personnel Center has certified that 
the appellant has no qualifying service, including service 
as a member of the Philippine Commonwealth Army, or the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits. 38 U.S.C.A. § 101(2), 107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this claim, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Preliminarily, the Board is satisfied that there has been 
adequate development for disposition of this appeal.  All 
relevant facts have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to assist under the VCAA.  In reaching this 
conclusion, the Board notes that the RO has collected all 
identified records.  The appellant was provided notice of the 
applicable laws and regulations in the rating decision, 
statement of the case, and other correspondence, and informed 
of the evidence needed to substantiate his claim.

Thus the Board finds that VA has satisfied its duties to 
notify and assist the appellant, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Factual Background

In March 1998, the appellant filed a claim for VA benefits.  
He related that he served as a private in Infantry-C Co, 
Veras Guerrilla Unit (Recognized).  In June 1998, he 
submitted a copy of a "Certification" prepared by General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, dated in May 1998.  The document certified 
that he was a private attached to "C" Co., Vera's 
Battalion, Bondoo Peninsula, in 1948.  His date of 
recognition was noted as January 1945.

He also submitted a "Certificate of Service" dated in March 
1970, prepared and signed by Lt. Col. Inf. Guadiencio V. 
Vera, of Vera's Tayabas Guerillas Inc., indicating a military 
record of honorable service in the VERA'S TAYABAS GUERILLAS 
from September 1943 to March 1946.  The certificate stated 
that the appellant served as a platoon leader of 24 enlisted 
men in the mopping-up operations in the months of April to 
July 1945, in the Quezon (Tayabas)-Cam. Norte Boundary, 
attached to the 1st Cavalry Div. U.S. Army under the command 
of General John P. Stagler.

The appellant also submitted a letter dated November 1955, 
issued by the Republic of the Philippines, Department of the 
National Defense, Philippine Veterans Board, Manila, which 
indicated that the appellant is a veteran of World War II, 
and was recognized as of June 1945, his name being carried as 
a private in the Approved Reconstructed Roster (Guerrilla) of 
"C" Co., Bondoo Peninsula Vera's Bn.  The certification was 
signed by the Chief of Veterans Affairs and Placement 
Division.

Also submitted were VA medical records and examination 
reports from August 1993 through May 1998, showing treatment 
at the VAMC, Bronx, New York, and several statements 
detailing medical treatment at various medical facilities 
since 1979 to the present time for a variety of illnesses.

In November 1998, the RO requested verification of the 
appellant's alleged period of service under US command, from 
the U.S. Army Reserve Personnel Center (ARPERCEN), listing 
the information provided by the appellant in his submissions. 
In its Request for Information, the RO included the 
appellant's full name, date of birth, place of birth, dates 
of service, spouse's name, unit name and rank.  The RO 
specifically noted on a "Certificate of Service" submitted 
by the appellant dated March 1970 from Veras Tayabas 
Guerillas, Inc., that the same data provided therein had been 
sent to ARPERCEN.

In a response received in February 1999, ARPERCEN indicated 
that the claimant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  The RO denied entitlement to benefits in a March 
1999 rating decision.

Subsequently, the appellant submitted several documents, 
including duplicates of previously submitted documents, which 
he asserted verified his military service for purposes of 
being eligible for VA benefits.  First, in April 1999, he 
provided a copy of a "Certification" from the Armed Forces 
of the Philippines, Office of the Adjutant General, Camp 
General Emilio Aguinaldo, Quezon City, reference AGNR2, 
certifying that he was a private in Unit "C" Co, Vera's 
Bn., Bondoo Peninsula; also attached was a form, reference 
38580 A, dated in June 1983, which indicated that the 
appellant's name was carried in the Approved Revised 
Reconstructed Guerilla Roster of 1948.  Second, in June 1999, 
he submitted a copy of a letter dated March 1979, from the 
Republic of the Philippines, Ministry of National Defense, 
Philippine Veterans Affairs Office, certifying that his 
daughter had been approved in 1965 for Philippine educational 
benefits based upon his military service rendered during 
W.W.II.  Third, in May 2000, he submitted a letter dated 
March 1970, issued by Lt. Col. Inf. Guadencio Vera, which 
indicated that the appellant headed an outfit of 24 enlisted 
men under Vera's 2nd Lt. Inf. Venancie Martinez sometime in 
March 1945, in a mopping-up operation against Japanese 
stragglers in Quezon (Tayabas)-Cam, Norte Boundary.  The 
letter indicated that the combat unit headed by the appellant 
was attached to the 1st Cavalry Division, US Army, under 
command of General John P. Stagler.  Finally, he submitted a 
letter dated April 1998, certifying receipt of veteran's 
pension from the Department of National Defense, Philippine 
Veterans Affairs Office.

Additionally, in his July 1999 substantive appeal, VA Form 9, 
the veteran reiterated that Lt. Col. Vera, under whose 
command he served, had also received benefits from the VA 
prior to his death.

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  A 
claimant seeking VA benefits, must first establish by a 
preponderance of the evidence that he has attained the status 
of "veteran".  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes "active 
duty", which is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a),(b).  "Armed forces" consist of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941. 38 
C.F.R. § 3.8(c)(1).

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits. 38 
C.F.R. § 3.8(d)(1).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status. The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army.  Civilians are not recognized as guerrillas. A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 
3.8(d).  The active service of a member of irregular forces, 
a "guerrilla," is the period certified by the service 
department. 38 C.F.R. § 3.9(d).  Guerilla service may be 
recognized or unrecognized as provided by VA regulations. 38 
C.F.R. § 3.8(d)(2).  See generally 38 C.F.R. § 3.9 
(discussing how the period of active service is determined 
for Philippine service).

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is (1) a document issued by 
the service department; (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).  Thus under the 
provisions of 38 C.F.R. § 3.203, VA is prohibited from 
finding that a particular individual served in the U.S. Armed 
Forces on any basis other than a service department document, 
which VA believes to be authentic and accurate, or service 
department verification.  Further, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Spencer v. West, 13 Vet. 
App. 376, 380 (2000) (quoting Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992)).

Analysis

In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department. Response from ARPERCEN indicated 
that the claimant did not have verified service for purposes 
of establishing eligibility for VA benefits, and these 
findings are binding on VA.  38 C.F.R. § 3.203; Spencer, 13 
Vet. App. at 380.

The RO's denial in this case was predicated upon the fact 
that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
documents, and additional evidence submitted by the appellant 
are not probative of service in the United States Armed 
Forces.  Although the appellant has submitted documents from 
the Philippine government, he has not provided any evidence 
which satisfies the requirements of 38 C.F.R. § 3.203, as 
acceptable proof of service for "veteran" status.  
Therefore, the Board finds that evidence submitted in support 
of the claim, including personal hearing testimony, may not 
be accepted as verification of service for VA purposes.  VA 
is prohibited from finding verified service based upon such 
evidence.  See Duro, 2 Vet. App. at 532.  If the appellant 
disagrees with the information contained in the ARPERCEN 
report, his remedy, if any, must be pursued with the Army 
Board for the Correction of Military Records.  See Cahall v. 
Brown, 7 Vet. Appellant. 232, 237 (1994).

The Board recognizes that the veteran received medical 
treatment at VA medical centers.  The Board also acknowledges 
correspondence verifying pension benefits from the Philippine 
Department of National Defense, educational benefits for the 
veteran's daughter from the Philippine Ministry of National 
Defense, letters from Lt. Col. Vera regarding the veteran's 
service under US Armed Forces, and the certification of his 
listing in the Approved Revised Reconstructed Guerilla Roster 
of 1948.

However, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The appellant's representative has argued that VA should 
assist the veteran in obtaining the Approved Reconstructed 
Roster from the Philippines Veterans Board.  However, the 
Board notes that this evidence would likewise fail in 
establishing acceptable proof of service under VA regulations 
as discussed above.  VA may not rely on evidence accepted by 
other agencies, for other purposes, and must rely upon 
official documentation issued by a U.S. service department or 
verification of the claimed service by such a department.  
Crisanto v. Soria, 118 F.3d 747 (1997).

Accordingly, considering all of the evidence, the Board finds 
that the eligibility for VA benefits based on service is not 
established.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 
3.203.  The appeal is therefore denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where the law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995)).

ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

